29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Terry WALBRIDGE;  Nora Teman; Appellants,v.Officer Patrick PADDEN;  Officer Robert Page; Appellees.
No. 93-3511.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 16, 1994.Filed:  July 1, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Terry Walbridge and Nora Teman appeal the district court's1 denial of their motion to set aside the settlement agreement entered into after a jury verdict in Walbridge's favor in their 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record, we affirm the district court's denial of the motion.  See 8th Cir.  R. 47B. Appellants' assertions of trial error are untimely raised, and we dismiss them for lack of jurisdiction.  See Fed.  R. App.  P. 4(a)(1).



1
 The Honorable Paul A. Magnuson, United States District Judge for the District of Minnesota